The appellant, alleging that he was a qualified elector of the county of Mobile, filed in the probate court of that county a declaration contesting the election of appellee to the office of sheriff of the county, and because of the adverse rulings of the court, excluding certain evidence adduced to prove that appellant was such qualified elector, he took a nonsuit with bill of exceptions, and by this appeal seeks to review the rulings of the court excluding this evidence.
It appears that the contest of election was filed in the probate court under the authority of section 471 of the Code of 1907, and that long before its filing the Legislature, by an act approved April 5, 1911, conferred jurisdiction for the trial of such contests on the circuit courts of the state, and by express provisions repealed all laws in conflict with the act. Acts 1911, p. 195.
This act was before this court in Scheuing v. State ex rel. Attorney General, 177 Ala. 162, 59 So. 160. The result in that case depended upon the determination of the constitutionality of the amendatory act, and its efficacy to deprive the probate court of jurisdiction of an election contest pending at the time of the passage and approval of the act.
It is now insisted that the act, the title of which is "An act to amend section 470 of the Code of 1907," violates section 45 of the Constitution, in that the subject of the act is not clearly expressed in the title — a question not dealt with in the Scheuing Case — resting this contention on the argument that *Page 547 
section 470 of the Code, in conferring jurisdiction on the circuit court in election contest cases, deals only with contests relating to the office of probate judge, and there is nothing in the title of the act which suggests that the act proposes to deal with contests relating to the office of sheriff, or other officers than that of probate judge.
This contention, we apprehend, is founded upon a misconception of the scope and purpose of section 470 of the Code of 1907, and the major subject dealt with therein — the jurisdiction of the circuit court in matters of election contests and the procedure therein. That this is the major subject of that section is emphasized by the fact that the preceding section of the same chapter deals with the jurisdiction of the chancery court in such matters, and the succeeding section deals with the jurisdiction of the probate court. Therefore the title of the amendatory act was sufficient to put the members of the Legislature on notice that this act proposed to deal with this subject; and the provisions of the amendatory act, dealing with restricting or enlarging and extending the jurisdiction of the circuit court in matters of election contests, are germane and cognate to the subject of the original statute, and in no way offensive to section 45 of the Constitution of 1901. Ex parte Cowert, 92 Ala. 94, 9 So. 225; Ferguson v. Commissioners' Court of Jefferson County,187 Ala. 645, 65 So. 1028; Randolph v. Builders, etc., Co.,106 Ala. 501, 17 So. 721.
It cannot be doubted that by an original act entitled "An act to define the jurisdiction of the circuit court in matters of election contests, and to prescribe and regulate the procedure therein," the Legislature could have, without impinging on this provision of the Constitution, embodied all the provisions of this amendatory act and more. Ballentyne v. Wickersham, 75 Ala. 533.
The title to the original act dealt with in Harper v. State,109 Ala. 28, 19 So. 857, was "An act to regulate the trial of misdemeanors in Shelby county, Alabama" (Acts 1890-91, p. 580); and the General Assembly undertook by the amendatory act of 1895 (Acts 1894-95, p. 1088) to ingraft onto this act a provision relating to the trial of felonies of a designated class. It will be noted that the title of the original act, there considered, was very narrow and restrictive and comprehended only misdemeanors. If the General Assembly had incorporated in the original act provisions relating to felonies, it is manifest that such provisions would not have been germane and cognate to the subject, but wholly foreign thereto. Such provisions, being foreign to the title and subject of the original act, therefore could not be ingrafted onto it by an act, the title of which was "An act to amend an act for the trial of misdemeanors in Shelby county, Alabama, approved February 12, 1891;" not because the scope of the act could not be broadened or enlarged, but because the subject of the trial of felonies was not germane to the only subject expressed and dealt with in the original act. Harper v. State, supra; Ex parte Cowert, supra.
Therefore it would seem the true test is, when the provisions of the amendatory act are germane and cognate to the subject dealt with in the original statute, the amendatory act is not offensive to the provisions of section 45 of the Constitution; but where the provisions of the amendatory act are not germane but are foreign to the subject of the original law, the amendatory act is offensive to section 45 of the Constitution. Applying this test, the act approved April 5, 1911, is a valid enactment, and its effect was to confer jurisdiction on the circuit court to try and determine contests of elections for the office of sheriff and to repeal section 471 of the Code of 1907, thereby depriving the probate court of jurisdiction. Scheuing v. State ex rel. Attorney General, supra.
The proceedings and judgment of the probate court from which the appeal is taken are therefore coram non judice, and void; and the only order that can be entered here is one dismissing the appeal. Adams v. Wright, 129 Ala. 305, 30 So. 574; Gunter v. Mason, 125 Ala. 644, 27 So. 843; Baggett v. Mason,145 Ala. 664, 39 So. 728; Hall  Brown Co. v. Haley Furniture  Mfg. Co., 174 Ala. 190, 56 So. 726, L.R.A. 1918B, 1924; Porter  Co. v. Godfrey, 14 Ala. App. 566,70 So. 204.
Appeal dismissed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur. *Page 548